 Case 19-20400       Doc 10     Filed 03/26/19       Entered 03/26/19 16:03:15       Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT
                                 HARTFORD DIVISION

In re                                       :                Chapter 11
                                            :
DONNA J. BARNES                             :
                                            :
__________________Debtor___________________ :                Case No. 19-20400

            NOTICE OF APPEARANCE, REQUEST FOR ALL NOTICES,
          AND DEMAND FOR SERVICE OF ALL PLEADINGS AND FILINGS

        PLEASE TAKE NOTICE that the undersigned hereby enters an appearance on behalf of

Shem Creek Haystack LLC a secured creditor in the above styled and numbered Chapter 11

bankruptcy case, as attorney for such party, and hereby requests notice of all hearings and

conferences in such case and makes demand for service of copies all pleadings, filings, notices,

and other actions and papers pursuant to 11 U.S.C. §342 and 1109(b), and Fed. R. Bankr. P.

2002 and 9010(b). All such notices should be addressed as follows:

                                      Craig I. Lifland, Esq.
                                      Halloran & Sage LLP
                                       225 Asylum Street
                                       Hartford, CT 06103
                                   Telephone: 860-241-4044
                                       Fax: 860-548-0006
                                Email: Lifland@halloransage.com


        PLEASE NOTE FURTHER that the foregoing request includes not only the notices,

pleadings, filings, and papers referred to in the above-referenced Bankruptcy Rules, but also

includes, without limitation, any and all plans, letters, correspondence, applications, motions,

complaints, objections, claims, demands, hearing, notices, or requests, whether formal or

informal, whether oral or in writing, which may be filed, submitted, transmitted, or conveyed to

the Bankruptcy Clerk, Bankruptcy Court, or Bankruptcy Judge (as such terms are used and

                                                 1
 Case 19-20400       Doc 10     Filed 03/26/19       Entered 03/26/19 16:03:15          Page 2 of 3



defined in Bankruptcy Rule 9001) in connection with this bankruptcy case and any proceedings

related thereto and arising therefrom.

       Dated at Hartford, Connecticut, this 26th day of March, 2019.

                                            SHEM CREEK HAYSTACK LLC

                                                     By       /s/ Craig I. Lifland_______
                                                          Craig I. Lifland
                                                          Federal Bar No. ct00976
                                                          Halloran & Sage LLP
                                                          225 Asylum Street
                                                          Hartford, CT 06103
                                                          Tel.: 860-241-4044
                                                          Fax: 860-548-0006
                                                          lifland@halloransage.com




                                                 2
 Case 19-20400       Doc 10     Filed 03/26/19       Entered 03/26/19 16:03:15          Page 3 of 3



                            UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF CONNECTICUT
                                   HARTFORD DIVISION

In re                                       :                    Chapter 11
                                            :
DONNA J. BARNES                             :
                                            :
__________________Debtor___________________ :                    Case No. 19-20400

                                CERTIFICATE OF SERVICE

        This is to certify that a copy of the Notice of Appearance concerning the above-captioned

case was served via the Court’s electronic CM/ECF system on March 26, 2019 on all parties

and/or counsel of record.

        Dated at Hartford, Connecticut, this 26th day of March, 2019.



                                             SHEM CREEK HAYSTACK LLC

                                                     By       /s/ Craig I. Lifland_______
                                                          Craig I. Lifland
                                                          Federal Bar No. ct00976
                                                          Halloran & Sage LLP
                                                          225 Asylum Street
                                                          Hartford, CT 06103
                                                          Tel.: 860-241-4044
                                                          Fax: 860-548-0006
                                                          lifland@halloransage.com




5846229v.1
                                                 3
